UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4403


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE LAMAR WIGGINS, a/k/a T-Wig, a/k/a Barnwell,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:12-cr-00333-MBS-1)


Submitted:   June 30, 2014                   Decided:    July 15, 2014


Before WYNN and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, ERVIN LAW OFFICE, Darlington, South
Carolina, for Appellant.     Julius Ness Richardson, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terrance       Lamar    Wiggins       was    convicted,     after      a    jury

trial, of one count of conspiracy to possess with intent to

distribute and to distribute five kilograms or more of cocaine,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2012),

one count of possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2012),

and one count of felon in possession of firearms and ammunition,

in violation of 18 U.S.C. § 922(g) (2012).                       The district court

sentenced Wiggins to life imprisonment on the conspiracy count,

120   months    on    the    felon    in     possession      count,      to    be    served

concurrently,        and    sixty    months        consecutive    on     the     § 924(c)

count.     On    appeal,      counsel        has    filed    a   brief    pursuant        to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the   district       court    erred     in       denying    Wiggins’s         motion     for

judgment   of    acquittal      on     the       § 924(c)    count.       Wiggins        was

advised of his right to file a pro se supplemental brief, but

has not filed a brief.          The Government declined to file a brief.

             This court reviews de novo the district court’s denial

of a Rule 29 motion.           United States v. Jaensch, 665 F.3d 83, 93

(4th Cir. 2011).           “If there is substantial evidence to support

the   verdict,       after    viewing        all     of    the   evidence        and     the

inferences      therefrom      in     the     light       most   favorable          to   the

                                             2
Government,      the       court       must    affirm.”        United      States     v.

Penniegraft,     641 F.3d 566,    572   (4th    Cir.   2011)    (internal

quotation     marks        omitted).           “Substantial    evidence      is     that

evidence     which     a   reasonable         finder   of   fact   could    accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                    United States v. Al Sabahi,

719 F.3d 305,    311       (4th   Cir.    2013)    (internal   quotation      marks

omitted), cert. denied, 134 S. Ct. 464 (2013).                        The court does

not “review the credibility of the witnesses and assume[s] that

the jury resolved all contradictions in the testimony in favor

of the government.”             United States v. Foster, 507 F.3d 233, 245

(4th Cir. 2007).

             In order to prove the § 924(c) violation charged in

the indictment, the Government was required to establish that:

(1) Wiggins possessed a firearm, and (2) “that the possession

. . . furthered, advanced, or helped forward a drug trafficking

crime.”      United States v. Lomax, 293 F.3d 701, 705 (4th Cir.

2002).     “[T]here are many factors that might lead a fact finder

to    conclude   that      a    connection        existed   between   a    defendant’s

possession of a firearm and his drug trafficking activity.”                          Id.

These include the “type of drug activity . . . being conducted,

accessibility of the firearm, the type of weapon, whether the

weapon is stolen, the status of the possession (legitimate or

illegal), whether the gun is loaded, proximity to drugs or drug

                                              3
profits, and the time and circumstances under which the gun is

found.”    Id. (internal quotation marks omitted).             Our review of

the record leads us to conclude that the evidence was sufficient

to sustain the jury’s verdict and the district court did not err

in denying Wiggins’s motion for judgment of acquittal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Wiggins’s convictions and sentence.

This court requires that counsel inform Wiggins, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Wiggins requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Wiggins.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4